Citation Nr: 1102488	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for left mandible 
fracture, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In December 2010, the Veteran and a witness testified at a 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  The Veteran submitted additional 
written evidence at the hearing with a written waiver of RO 
consideration.

At the December 2010 Board hearing, the Veteran indicated that he 
wanted to pursue a claim of entitlement to service connection for 
peripheral neuropathy.  The record available to the Board does 
not indicate that there has been an appeal taken on that issue.  
(A previous denial of service connection was confirmed by the RO 
in May 2010.)

The Veteran and his son also referred to claims made by the 
Veteran's sons regarding spina bifida.  Any claims by or on 
behalf of the Veteran's sons are not issues before the Board as 
part of the current appeal.  There is no indication in the 
available record that the Board has jurisdiction over any issue 
pertinent to any claim by a son of the Veteran.


FINDING OF FACT

Throughout the rating period the Veteran's left mandible fracture 
has been manifested by complaints of numbness; objectively, the 
disability is manifested by loss of part of the ramus of the 
mandible without loss of temporomandibular articulation.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a fracture of the 
left mandible have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, 
Diagnostic Code 9906.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In VA correspondence to the Veteran dated in October 2006, the 
Veteran was informed of what evidence was required to 
substantiate the claim for increase, and of his and VA's 
respective duties for obtaining evidence.  The correspondence 
also notified the Veteran of the criteria for a disability rating 
and an effective date, and provided examples of evidence that the 
Veteran should provide showing an increase in the disability or 
exceptional circumstances relating to the disability.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claim, to include his 
testimony at a Board hearing.  The Board has reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record for which VA has 
a duty to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

A VA examination with respect to the issue on appeal was obtained 
in June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination is in fact adequate as it includes a clinical 
examination, radiology reports, and an interview with the Veteran 
regarding his complaints.  The report of the examination contains 
findings necessary to evaluate the disability under the 
potentially applicable diagnostic code rating criteria. Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist 

Law and Regulations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file with an emphasis on the medical evidence for the 
rating period on appeal.  A June 2009 VA examination report 
reflects that the Veteran complained of numbness of bottom left 
side of his jaw from the ear lobe to center of his face.  Its 
severity was noted to be mild.  The Veteran reported no 
difficulty in opening his mouth or talking, and reported no 
history of drainage.  Upon physical examination, it was noted 
that there was no loss of bone of the maxilla, and no malunion or 
nonunion of the maxilla.  There was loss of bone of the mandible, 
which was noted to be not replaceable by prosthesis.  The extent 
of the loss was noted to be "part or all of ramus not involving 
loss of temporomandibular articulation."  There was no nonunion 
or malunion of the mandible.  There was no loss of bone of the 
hard palate and no evidence of osteoradionecrosis or 
osteomyelitis.  The examiner found that there was tooth loss due 
to loss of substance of the body of the mandible.  The tooth loss 
was noted to be the eventual loss of teeth number 18 and number 
19.  The loss of the masticatory surface could be restored by 
prosthesis.  There was pain upon pushing under the injured jaw 
line.  The diagnosis was nerve damage from trauma.  It was noted 
to not have any effect on chores, shopping, sports, recreation, 
traveling, bathing, dressing, or toileting.  It was noted to have 
mild effects on exercise and feeding.  It was noted to have a 
severe effect on grooming, and shaving was very hard.  The 
Veteran testified at the Board hearing that shaving was difficult 
due to his scar.  (The Board notes that the Veteran is separately 
rated for his scar, and that issue is not currently before the 
Board.)  The examiner further noted that the traumatized teeth 
are leading to infection and early loss.  Such loss was noted to 
have a mild effect on feeding, as eating was uncomfortable, but 
was not prevented by the disability. 

VA medical records dated in March 2010 reflect that the Veteran 
had complaints of pain of tooth number 26.  The report reflects 
that previous radiograph revealed severe bone loss with diagnosis 
of chronic periodontis.  Tooth number 26 was extracted at the 
March 2010 appointment.  The Board notes that tooth number 26 is 
on the Veteran's lower right side of the jaw, and not the same 
side as the service-connected disability.  The evidence is 
against a finding that the extraction was related to the 
Veteran's service-connected disability.

A May 2010 VA dental record reflects that the Veteran is missing 
the following teeth on the left side:  17, 18, 19, 23, 24.  He 
was not missing 20, 21, and 22. 

DC 9906 provides for a 20 percent rating for unilateral loss of 
whole or part of the ramus not involving loss of 
temproromandibular articulation.  As the June 2009 VA examination 
report reflects that the Veteran's left-sided disability involves 
loss of "part or all of ramus not involving loss of 
temporomandibular articulation", the Board finds that a 20 
percent rating is warranted under DC 9906.  A higher rating of 30 
percent for bilateral loss is not warranted as the Veteran's 
disability is for a left mandible fracture.  

The Board has considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous to 
the Veteran, but finds that there is not.  DC 9900 contemplates 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible; DCs 9901 and 9902 address loss of the mandible; DCs 
9903 and 9904 address nonunion and malunion of the mandible, 
respectively; DC 9905 addresses limitation of motion of the 
temporomandibular articulation.  DCs 9908 and 9909 address loss 
of the condyloid process; DCs 9910 and 9910 address loss of the 
hard palate; loss of the maxilla is addressed under DCs 9914 and 
9915; and, DC 9916 addresses malunion or nonunion of the maxilla.  
The Veteran is not shown to have any of these symptoms.

DC 9913 provides for compensation for loss of teeth; however, 
where the loss of the masticatory surface can be restored by 
suitable prosthesis, the disability is noncompensable.  The June 
2009 VA examination report reflects that the Veteran's loss can 
indeed be restored by suitable prosthesis.

Although the Veteran has testified that, when he eats and drinks, 
he gets food and drink on his face, the VA examination report 
noted that the Veteran's disability does not prevent him from 
eating.  (See Board hearing transcript, pages 31 and 32.).  
Moreover, there is no evidence of speech difficulty.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The rating 
criteria reasonably describe the Veteran's disability.  In 
addition, there is no evidence of record that the Veteran has 
been hospitalized or had marked interference with employment due 
to his service-connected left mandible fracture.  Referral for 
extraschedular consideration is not warranted.

In conclusion, the evidence of record reflects that the Veteran's 
service-connected fracture of the left mandible meets the 
criteria for a rating of 20 percent, but no higher. 


ORDER

Entitlement to a rating of 20 percent for fracture of the left 
mandible is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


